DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes, which are used in lieu of detailed illustration, shown in the drawings should be provided with descriptive text labels (numbers alone are insufficient). Please provide descriptive text labels for rectangular boxes 141, 142, 143, 144, 145, 1431, 1432, and 1433 in Fig. 14 and 151, 152, 153, 154, 151, 1511, and 1512 in Fig. 15. See MPEP 608.02(b), Form Paragraph 6.22, Examiner Note 1; MPEP 608.02(d); 37 CFR 1.83(a)..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as the term "computer-readable storage medium" is one which arguably could be construed to include signals per se, which are non-statutory subject matter. The specification does not appear to exclude the term from including such transitory signals. It is recommended for clarity that the claim be amended to include the limitation "non-transitory". See 1351 OG 212.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 32, 35-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5767818 A (Nishida).
Regarding claim 21, Nishida teaches a configuration method for a spliced display device (Fig. 16 at 100), wherein the spliced display device comprises a plurality of displays spliced together in an array (Fig. 16 at 55), and the configuration method comprises: receiving display control information (12:65-14:26) sent by a display server (Fig. 16 at 90) in a preset protocol format (Fig. 15), wherein the display control information at least comprises position setting information (13:21-57); and configuring the plurality of displays according to the display control information (12:65-14:26).
Regarding claim 22, Nishida teaches the configuration method according to claim 21, wherein the configuring the plurality of displays according to the display control information comprises: setting a display position of a start display of the plurality of displays according to the position setting information (12:65-14:26, esp. 13:66-67); modifying the position setting information to obtain a next position setting information (13:67-14:12), and transmitting the next position setting information obtained by the modifying to a next display (14:2-12); and setting a display position of the next display according to the next position setting information (14:2-12).
Regarding claim 32, Nishida teaches a control method for a display server (12:65-14:26; Fig. 16 at 90), the control method comprising: generating display control 
Regarding claim 35, Nishida teaches a spliced display device (Fig. 16 at 100), comprising a plurality of displays spliced together (Fig. 16 at 55), wherein the spliced display device further comprises: a receiver (Figs. 14 at 56; 18 at 58) configured to receive display control information (12:65-14:26)  sent by a display server (Fig. 16 at 90) in a preset protocol format (Fig. 15), wherein the display control information at least comprises position setting information (13:21-57); and a configurator configured to configure the plurality of displays according to the display control information (12:65-14:26).
Regarding claim 36, Nishida teaches a display server (Fig. 16 at 90), comprising: an information generator configured to generate display control information (13:38-14:15) in a preset protocol format (Fig. 15), wherein the display control information at least comprises position setting information (13:38-14:15); and an information transmitter configured to transmit the display control information to the spliced display device (13:38-14:15) according to claim 35.
Regarding claim 37, Nishida teaches a spliced display device (Fig. 16 at 100), comprising a processor, a memory, and a computer program stored in the memory and executable by the processor (Fig. 14 at 52, 56, Fig. 18 at 52, 58), wherein the computer program, when being executed by the processor, implements the configuration method (12:65-14:26) according to claim 21.
Regarding claim 39, Nishida teaches a computer-readable storage medium (Fig. 14 at 52, 56, Fig. 18 at 52, 58), comprising a computer program stored therein (Fig. 14 at 52, 56, Fig. 18 at 52, 58), wherein the computer program, when being executed by a processor, carries out steps of the configuration method (12:65-14:26) according to claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 21-22, 32, 35-37, and 39 are rejected  in the alternative under 35 U.S.C. 103 as being unpatentable over US 5767818 A (Nishida) in view of official notice. It is believed that the term server is broad enough to read on the address setting device taught by Nishida. However, if it is determined that a narrower definition of server is applicable, official notice is taken that servers were well known in the art. The suggestion to use a conventional computer server are present as the address setting device performs functions that could be performed by a conventional computer server. The motivation is to implement the function of producing, transmitting, receiving, and analyzing address setting signals. Otherwise, the rejections remain the same as those above.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US 5767818 A (Nishida) as applied to claim 32 above, and further in view of official notice.
Regarding claim 38, Nishida does not expressly teach a display server, comprising a processor, a memory, and a computer program stored in the memory and executable by the processor, wherein the computer program, when being executed by the processor, implements the control method according to claim 32. However, official notice is taken that servers were well known in the art. The suggestion to use a conventional computer server are present as the address setting device performs functions that could be performed by a conventional computer server. The motivation is to implement the function of producing, transmitting, receiving, and analyzing address setting signals. Thus, before the effective filing date of the current application, the .

Allowable Subject Matter
Claims 23-31, 33-34, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gene W Lee/Primary Examiner, Art Unit 2692